Citation Nr: 1814376	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-29 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date prior to January 7, 2013 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 70 percent for service-connected PTSD.

3.  Entitlement to a rating in excess of 20 percent prior to December 28, 2012 for service-connected lumbosacral sprain and muscle spasm of the lumbosacral spine paraspinal muscles (low back disability).

4.  Entitlement to a rating in excess of 40 percent from December 28, 2012 for service-connected low back disability.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	Sharmine Persaud, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from Febraury1999 to November 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2008 and July 2014 rating decisions of a Department of Veteran Affairs (VA) Regional Office (RO).  In August 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Board notes that the matter involving a low back disability was adjudicated by the Agency of Original Jurisdiction (AOJ) as a claim for increase and not as an original claim seeking a higher initial rating.  In so doing, the AOJ indicated that the Veteran's filing of a March 2009 notice of disagreement (NOD) had no properly appealable target decision because the only decision it could have appeal, issued in July 2008, simply implemented the findings of a contemporaneous statement of the case (SOC); thus, the issue was already on appeal and the July 2008 decision could not be separately appealed.  While this is not inaccurate, a review of the record shows that the Veteran thereafter failed to perfect that initial appeal in a timely fashion.  Thus, as of September 2008, it had lapsed, and the Board liberally interprets the March 2009 NOD as a valid disagreement with a final July 2008 rating decision that adjudicated the initial rating assigned to low back disability to afford the Veteran the broadest possible scope of review.

Similarly, although the matter of entitlement to TDIU has been denied already by the AOJ and the Veteran has not appealed it, it was nonetheless raised during the pendency of the increased rating claims on appeal and the Veteran relate sit specifically to the service-connected disabilities at the heart of this appeal.  Therefore, it is part and parcel of those claims under Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).

An August 2014 correspondence has presented an allegation of clear and unmistakable error (CUE) in a prior July 2007 RO denial of service connection for PTSD, but the question of whether that allegation is sufficiently plead and whether CUE was committed in such prior RO decision must be first addressed at the RO level.  Therefore, the Board does not have jurisdiction over that matter and it is referred to the AOJ for appropriate action.  38 CFR 19.9(b)(2017).

The issues of increased ratings for PTSD and low back disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A final July 2007 rating decision originally denied service connection for PTSD because there was no evidence of treatment for such disability in service or of a verifiable stressor in service; he appealed that decision, but did not perfect that appeal.

2.  Since that denial, the first communication from the Veteran to VA evidencing intent to reopen service connection for PTSD was received on January 7, 2013.

3.  The evidence includes a March 2016 vocational assessment that indicates the Veteran's service-connected PTSD, low back disability, and bilateral lower extremity radiculopathy prevented him from maintaining substantially gainful employment on a regular and consistent basis because they cause both physical and psychiatric impairments that, collectively, left him unable to walk or stand for even short periods of time without developing significant joint pain, limited in his ability to lift, carry, or perform repetitive activities without having to sit or lie down frequently, prevented him from performing critical job demands consistently or interacting with coworkers, supervisors, or the general public in an appropriate or productive manner required for work in the national economy (even at a sedentary level), and made it "highly likely that he would require frequent absences from work, excessive breaks, and accommodations to an extent that an employer in a competitive market would not tolerate." 

4.  The only other opinions regarding employability and functional impairment are July 2015 and April 2016 VA opinions noting the Veteran was not precluded from certain sedentary work and a July 2013 VA psychiatric examination indicating he has occupational and social impairment with deficiencies in most areas of functioning; the Board finds such findings are not inconsistent with the May 2016 private assessment insofar as they collectively suggest that the Veteran could perform some sedentary work despite his physical limitations, but his significant psychiatric impairments would frustrate such efforts; thus, the evidence is at least in relative equipoise as to whether the Veteran's service-connected disabilities have rendered him unable to follow or obtain substantially gainful occupation during the period on appeal.


CONCLUSIONS OF LAW

1.  An effective date prior to January 7, 2013, is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).

2.  TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As the rating decision on appeal granted service connection for PTSD and assigned disability ratings and effective date for the awards, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify was satisfied by a June 2013 letter.  The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

All evidence relevant to the appellant's claim has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what is already in the record and when it was received.  Thus, further development of the record is generally not necessary.  The Board finds that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with VA's duty to assist.  He has not identified any pertinent evidence that is outstanding.  Accordingly, VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151(a).  The essential elements for any claim, whether formal or informal, are: (1) intent to apply for benefits; (2) identification of the benefits sought; and (3) communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  In the context of a claim of service connection, the date of entitlement hinges on when the service-connected disability firs tmanifested itself under all facts found.  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran seeks an effective date prior to January 7, 2013, the date on which VA received his claim to reopen service connection for PTSD based on new and material evidence.  Thus, given the nature of the earlier effective date rules, the threshold question in this matter is whether an earlier date of claim may be applied to the Veteran's appeal.  Absent that, there would be simply no basis for awarding an earlier effective date.

Historically, VA received the Veteran's original (and only other) claim seeking service connection for PTSD on April 4, 2007.  In July 2007, the AOJ denied that claim because there was no evidence of treatment for such disability, verifiable stressors, or service in circumstances that would warrant presuming a verified stressor (i.e., combat) during active duty.  The Veteran filed a timely NOD appealing this denial in December 2007.  However, he failed to properly perfect that appeal following the issuance of a July 2008 SOC.  Therefore, it lapsed and the July 2007 rating decision became final based on the evidence then of record.  

Considering the procedural history, the only way an earlier date of claim would apply to this appeal is to toll or otherwise set aside the finality of the original July 2007 denial of service connection.  

There are three ways the finality of the prior decision might be tolled.  First, if the Veteran had timely filed an appeal of the decision but an SOC was not issued, the matter would remain pending from the original denial.  Shipley v. Shinseki, 24 Vet. App. 458, 461 (2011); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995).  

Unfortunately, as noted above, an SOC was properly issued upon receiving the Veteran's original December 2007 NOD, but the appeal then lapsed due to inaction on the Veteran's part.  There is no evidence or allegation that the Veteran did not receive that SOC.  In fact, he responded in March 2009 and disagreed with a contemporaneous decision in the other matter addressed in that SOC (increased rating for low back disability).  Thus, this first scenario does not apply.

Second, 38 C.F.R. § 3.156(b) provides that, where new and material evidence is received before an appeal period has expired, a rating decision does not become final and any "subsequent decision based on such evidence relates back to the original claim."  See also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); King v. Shinseki, 23 Vet. App. 464, 467 (2010) (holding that, if new and material evidence had been submitted but had not been acted upon, the Veteran's claim could still be pending until a decision had been made on that evidence); Young v. Shinseki, 22 Vet. App. 461, 466 (2009); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

However, while the Veteran did submit new evidence during the one-year appellate period following the original July 2007 denial, it consists solely of lay statements attesting to the Veteran's psychiatric problems and his deterioration since service and does not relate to the previously unestablished facts needed to substantiate his claim (i.e., a verifiable stressor).  There was simply no evidence received during the period in question that either suggests or alleges new stressors, or otherwise provides new information that could be considered corroborating evidence of a stressor in service.  Therefore, there is no basis for tolling the finality of the July 2007 denial under 38 C.F.R. § 3.156(b).

Finally, 38 C.F.R. § 3.156 (c) provides that VA must reconsider a previously decided claim if, at any time after VA issues a prior decision on that claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when first deciding the claim.  In order to trigger such reconsideration, the record(s) in question must have existed at the time VA first decided the claim.  

Unfortunately, no personnel records have been received since the original July 2007 denial.  Therefore, there is also no basis for reconsidering the original denial de novo under 38 C.F.R. § 3.156(c).

Absent any way to toll the finality of the prior denial, the only means of showing an earlier date of claim applies to the Veteran's appeal is to set aside its finality altogether by showing that clear and unmistakable error (CUE) was committed in the decision itself.  Allegations of CUE must be plead with some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed. Cir. 2000); Fugo v. Brown, 6 Vet.App. 40, 44 (1993); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999).  

Unfortunately, while the Board acknowledges an August 2014 formal allegation of CUE in the July 2008 RO decision, it cannot assert jurisdiction over that question in the first instance because the RO has not yet considered the matter and the Board has never issued a prior decision addressing the PTSD claim.  See Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006); Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002).  

Consequently, the Board can find no basis for tolling or setting aside the finality of the prior July 2007 denial at this time.  Therefore, the only date of claim that may be considered in this appeal at present is January 7, 2013-the date VA received his claim to reopen service connection for PTSD.  Thus, the current effective date is the earliest possible effective date.  Accordingly, the Board finds the preponderance of the evidence is against the Veteran's claim, and the appeal in this matter must be denied.
 


ORDER

The appeal seeking an effective date prior to January 7, 2013 for the grant of service connection for PTSD is denied.

The appeal seeking TDIU is granted.

REMAND

The Veteran's most recent examinations assessing his low back and PTSD disabilities were conducted in April 2016 and July 2013, respectively.  Thus, contemporaneous examinations are needed.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for the disabilities remaining on appeal.

Then, arrange for the Veteran to be examined by an orthopedic surgeon to determine the current severity of his low back disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all pathology, symptoms (frequency and severity), and associated functional impairment in sufficient detail to allow for application of the pertinent rating criteria.  Range of motion studies must be completed, and must include active and passive motion with and without weight bearing.  The examiner should also note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  

Moreover, the examiner must assess any neurological impairment associated with the Veteran's low back disability.  In particular, the examiner should note if the Veteran has neurological impairment other than bilateral radiculopathy of the sciatic nerves.  If so, the examiner must identify the specific nerves involved and the severity of such involvement.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

2. Then, arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the current severity of his neuropathic symptoms.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all pathology, symptoms, and occupational and social impairment associated with the Veteran's PTSD in sufficient detail to allow for the application of the pertinent rating criteria.  The report must include (but should not be limited to) notation of the presence or absence of all symptoms noted in the criteria for a 100 percent rating, and the examiner should consider and discuss, with citation to the evidence and findings, whether the Veteran suffers from total occupational and social impairment or otherwise approximates such level of impairment as a result of his service-connected PTSD.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


